NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID R. GELINAS; KAREN M.                      No. 17-35292
GELINAS,
                                                D.C. No. 2:16-cv-01468-JLR
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

U.S. BANK, as Trustee for LSF9 Master
Participation Trust; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      David R. Gelinas and Karen M. Gelinas appeal pro se from the district

court’s judgment dismissing for failure to file an amended complaint their action

alleging federal and state law claims arising from a pending foreclosure. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Al-

Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996). We affirm.

      In the opening brief, plaintiffs fail to address how the district court erred in

dismissing their action for failure to prosecute. As a result, plaintiffs have waived

their challenge to the district court’s order. See Smith v. Marsh, 194 F.3d 1045,

1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening

brief are deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We review only issues which are argued specifically and distinctly in a party’s

opening brief.”).

      AFFIRMED.




                                           2                                     17-35292